Citation Nr: 1811131	
Decision Date: 02/23/18    Archive Date: 03/06/18

DOCKET NO.  13-13 225	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to an increased initial rating in excess of 30 percent prior to May 9, 2013, and in excess of 50 percent from May 9, 2013, for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. Hoover, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from June 21, 1990 to January 11, 1993.  The Veteran received the Combat Action Ribbon for service in the Gulf War from December 29, 1990 to June 21, 1991.

This matter comes before the Board of Veterans' Appeals (Board) from a December 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia which granted service connection for posttraumatic stress disorder, rated at 30 percent disabling.

The Veteran filed a Notice of Disagreement (NOD) in June 2012.  A Statement of the Case (SOC) was issued in April 2013, and, in April 2013, the Veteran filed his substantive appeal (via a VA Form 9).

In a September 22, 2017 rating decision, the RO increased the rating for the Veteran's PTSD from 30 percent to 50 percent disabling, effective from May 9, 2013.

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.  Therefore, any future consideration of the Veteran's claim should take into account the existence of the electronic record. 


FINDING OF FACT

During entire period on appeal, the Veteran's PTSD is manifested by decreased concentration, depressed mood, anxiety, suspiciousness, flattened affect, disturbances of motivation and mood, impaired impulse control, and difficulty in establishing relationships and adapting to stressful circumstances, which more closely approximate social and occupational impairment with reduced liability and productivity.

CONCLUSIONS OF LAW

1.  Prior to May 9, 2013, the criteria for an initial 50 percent rating for PTSD have been met.  38 U.S.C.A. §§ 1155, 5107(b) (2012); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.126, 4.130, Diagnostic Code 9411 (2017).

2.  During the entire appeal period, the criteria for an initial rating in excess of 50 percent rating for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (2012); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.126, 4.130, Diagnostic Code 9411 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the Veteran's claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

I. VA'S DUTY TO NOTIFY AND ASSIST

With respect to the Veteran's claim decided herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2017); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

II.  LEGAL CRITERIA 

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  The Veteran's entire history is reviewed when making disability evaluations.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 4.1.

Where, as here, the question for consideration is the propriety of the initial evaluation assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of "staged rating" is required.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  A higher disability rating is assigned if a disability picture more nearly approximates the criteria for that rating; otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.  All the elements specified in a disability grade need not necessarily be found, although coordination of disability ratings with impairment of function is always required.  38 C.F.R. § 4.21.  All reasonable doubt will be resolved in a claimant's favor.  See 38 C.F.R. §§ 3.102, 4.3. 

Considerations in evaluating a mental disorder include the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission.  The evaluation must be based on all evidence of record that bears on occupational and social impairment rather than solely on an examiner's assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126(a).  Although the extent of social impairment is a consideration in determining the level of disability, the rating may not be assigned solely on the basis of social impairment.  38 C.F.R. § 4.126 (b).  In Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013), the Federal Circuit stated that "a veteran may only qualify for a given disability rating under 38 C.F.R. § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration."  It was further noted that 38 C.F.R. § 4.130 requires not only the presence of certain symptoms but also that those symptoms have caused occupational and social impairment in most of the referenced areas. 

Global Assessment of Functioning (GAF) scores were part of the DSM-IV diagnostic criteria, but were removed in DSM-5.  VA issued a rule which updated 38 C.F.R. § 4.125 to use of DSM-5, but only for claims pending before the AOJ on or after August 4, 2014.  See 80 Fed. Reg. 14,308 (Mar. 19, 2015).  Thus, it must be determined whether the Veteran's claim was pending before the AOJ on or after August 4, 2014.  Here, the appeal stems from a claim for an increased rating received in December 2005.  Thus, as the claim was pending on August 4, 2014, the Board will use the criteria in DSM-IV. 

According to the Diagnostic and Statistical Manual of Mental Disorders, Fourth edition (DSM-IV), a GAF score reflects the "psychological, social, and occupational functioning in a hypothetical continuum of mental health-illness." DSM-IV, American Psychiatric Association (1994), pp. 46-47; 38 C.F.R. §§ 4.125 (a), 4.130.  However, a GAF score is only one factor in determining a psychiatric disability rating.  See Brambley v. Principi, 17 Vet. App. 20, 26 (2003).

Accordingly, the evidence considered in determining the level of impairment under § 4.130 is not restricted to the symptoms provided in the Rating Schedule.  Instead, VA must consider all symptoms of a Veteran's condition that affect the level of occupational and social impairment.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).

The Veteran's service-connected PTSD is currently rated under the provisions of 38 C.F.R. § 4.130, pursuant to the general rating formula and Diagnostic Code 9411.  Under this formula and diagnostic code, a 30 percent rating is warranted for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, and recent events). 

A 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect, circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships. 

A 70 percent rating is warranted for occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or work-like setting); and inability to establish and maintain effective relationships. 

A 100 percent rating is warranted for total occupational and social impairment due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent ability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of closest relatives, own occupation, or own name.  38 C.F.R. § 4.130. 

BACKGROUND

The Veteran underwent a Compensation and Pension examination regarding his PTSD in December 2010.  The Veteran reported difficulty sleeping, nightmares, depressive spells, memory problems, concentration difficulty, headaches, and increased arousal around aircraft noise.  The Veteran also reported that his divorce stemmed from stress, and that he was previously arrested for domestic violence and carrying a concealed weapon without a permit.  The Veteran reported that he began working in 1993 for Lockheed Martin as a security guard for a year and then worked at a furniture company.  The Veteran then worked for Pepsi Cola for 9 years, and that he is currently working for a railroad company as a conductor.  The Veteran reported that he lives with his mother, and has a good relationship with his colleagues and workers, goes fishing as a means of relaxation, and that he enjoys spending time with his four children who visit him from time to time.  However, he also reported a feeling of detachment from others, angry outbursts, hypervigilance, and avoidance. 

During the mental status examination, the examiner noted that the Veteran appeared to be well nourished and a reliable historian, and that the Veteran was orientated to time, place, person, and purpose of the interview.  The examiner noted that the Veteran's appearance and hygiene, affect and mood, communication and speech, concentration, though process, memory, judgment and abstract thinking are also within normal limits.  The Veteran did not display difficulty understanding simple or complex commands and did not report any hallucinations, delusions, obsessive-compulsive behavior, or suicidal/homicidal ideation.  Upon review of the VA claims file and completion of the exam, the examiner diagnosed the Veteran with PTSD with a Global Assessment of Functioning (GAF) score of 65; the symptoms related to PTSD are deemed to be mild to moderate.  The examiner noted that the Veteran's current psychiatric symptoms cause occupational and social impairment with occasional decrease in work efficiency and intermittent inability to perform occupational tasks, although generally you are functioning satisfactorily with routine behaviors, self-care and normal conversation.  The examiner noted no difficulty in establishing and maintaining work and social relationships.  

The Veteran submitted a VA Form 21-0960-3 Review PTSD Disability Benefits Questionnaire, dated May 9, 2013, completed by Dr. R.S. at the Richmond VA Medical Center.  Dr. R.S. noted that she reviewed the Veteran's medical records and diagnosed the Veteran with PTSD and major depressive disorder (MDD), and that the Veteran was having strained familial relationships.  The Veteran was also noted to decreased concentration, depressed mood, anxiety, suspiciousness, flattened affect, disturbances of motivation or mood, difficulty in establishing relationships and adapting to stressful circumstances, inability to establish effective relationships, and impaired impulse control.  The examiner noted that the Veteran had social and occupational impairment with reduced liability and productivity.  

The Veteran underwent a subsequent VA examination in December 2016, during which he was diagnosed with PTSD.  The Veteran was noted to experience anxiety and chronic sleep impairment.  The examiner noted that the Veteran has occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, and that his symptoms controlled by continuous medication.  This level of functioning was based on symptoms of chronic sleep impairment and anxiety.  During this examination, the Veteran also described having panic attacks several times a week and difficulty with frustration and anger.  The examiner noted that the Veteran is presently working and there is no occupational impairment from this condition.

ANALYSIS 

The Veteran's PTSD does not rate at a disability level over 50 percent at any time during pendency of the appeal.  The record evidence shows that the Veteran does not exhibit gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent ability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of closest relatives, own occupation, or own name, during the period in question.  Therefore, the Veteran does not rate a 100 percent disability rating for any period on appeal.  The Board notes that the Veteran reported a history of domestic violence during his December 2010 examination and that a history of domestic violence is noted in a November 2007 treatment note.  However, there was no specificity provided as to the dates of such an incident, and whether this occurred before or after the Veteran's military service, and no recent incidents are of record for a period on appeal.  

The Veteran does not show that he experiences occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking or mood due to the symptoms of his acquired psychiatric disorders.  The Veteran has a fairly stable employment history, including a job for 1 year as a security guard, a 9-year position at Pepsi Cola, and current employment with a railroad company as a conductor.  The record evidence reflects that the Veteran is divorced and thus indicates an inability to establish and maintain effective relationships.  However, this symptom of such inability is not so severe that it impacts most areas of the Veteran's life.  While the Veteran has a documented history of panic attacks and depression, the record does not show that these symptoms are severe enough to affect the ability to function independently, appropriately and effectively.  As previously noted, no periods of violence were noted during the period in question.  Hence, the signs and symptoms of the Veteran's service-connected PTSD do not more closely approximate a 70 percent rating for any period on appeal.

As aptly noted by the record, the Veteran does not present with the signs and symptoms of PTSD that would entitled him to a rating higher than 50 percent during any period on appeal.  Thus, the next question before the Board is whether the Veteran's PTSD meets or more closely approximates criteria for a rating of 50 percent prior to May 9, 2013.  In this regard, the record does not show that the Veteran underwent reoccurring treatment for his psychiatric disability between the December 2010 Compensation and Pension examination and the May 2013 Disability Benefits Questionnaire.  The December 2010 examiner commented that the Veteran's psychiatric symptoms cause occupational and social impairment with occasional decrease in work efficiency and intermittent inability to perform occupational tasks.  At that time, the Veteran reported feelings of detachment from others, angry outbursts, hypervigilance, and avoidance.  According to the examiner, the Veteran's reported symptoms of disturbances of motivation and mood were deemed to impact his social and work environments.  In view of the foregoing, and resolving all reasonable doubt in the Veteran's favor, the Board finds it reasonable to conclude that the totality of the record evidence more closely approximates a 50 percent rating, but not higher, for the Veteran's service-connected PTSD during the entire period on appeal.


	(CONTINUED ON NEXT PAGE)




ORDER

Entitlement to an initial rating of 50 percent prior to May 9, 2013, for PTSD is granted, subject to the laws and regulations governing the award of monetary benefits.

Entitlement to an initial rating in excess of 50 percent for PTSD during the entire period of the appeal is denied.




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


